                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                               WESTERN DIVISION

                                     NO. 5:19-CR-423-FL-5


 UNITED STATES OF AMERICA                        )
                                                 )
       v.                                        )
                                                 )
                                                                       ORDER
 SAMUEL MANU AGYAPONG, a/k/a                     )
 Sammy Tuga,                                     )
                                                 )
                        Defendant.               )



       This matter is before the court upon defendant’s motions to dismiss counts seven and 22

of the second superseding indictment (DE 442, 443). Pursuant to 28 U.S.C. § 636(b)(1)(B) and

Federal Rule of Criminal Procedure 59(b), United States Magistrate Judge Robert B. Jones, Jr.,

entered memorandum and recommendation (“M&R”), wherein it is recommended that defendant’s

motions be denied. (DE 482). Defendant timely objected to the M&R. In this posture, the issues

raised are ripe for ruling. For the following reasons, defendant’s motions are denied.

                                        BACKGROUND

       Second superseding indictment filed August 19, 2020, charges defendant with conspiracy

to commit marriage fraud, in violation of 8 U.S.C. § 1325(c) and 18 U.S.C. § 371 (“count seven”);

unlawful disposition of United States property, in violation of 18 U.S.C. § 641 (“count 22”);

obstructing, influencing, and impeding an official proceeding, in violation of 18 U.S.C. §

1512(c)(2) (“count 23”); influencing, delaying, or preventing the testimony of a person in official

proceeding, in violation of 18 U.S.C. § 1512(b)(1) (“count 24”); altering, destroying, or concealing

an object from an official proceeding, in violation of 18 U.S.C. § 1512(b)(2)(B) (“count 25”);
conspiracy to commit marriage fraud, in violation of 8 U.S.C. § 1325(c) and 18 U.S.C. § 371

(“count 26”); marriage fraud and aiding and abetting, in violation of 8 U.S.C. §§ 1325(c) and 2

(“count 27”); fraud and misuse of visas, permits, and other documents, in violation of 18 U.S.C. §

1546(a) (“count 28”); and making a false statement, in violation of 18 U.S.C. § 1001 (“count 29”).

       On March 19, 2021, defendant filed the instant motions to dismiss count seven, or

alternatively to sever the alleged multiple conspiracies charged therein, and to dismiss count 22 on

statute of limitations grounds. The government responded in opposition April 19, 2021. In the

meantime, defendant pleaded not guilty to all counts at arraignment, and the court set trial in this

matter to commence June 28, 2021.

       On May 17, 2021, the magistrate judge entered M&R, recommending denial of defendant’s

motions to dismiss. Defendant filed objections May 31, 2021.

                                    COURT’S DISCUSSION

A.     Standard of Review

       The district court reviews de novo those portions of a magistrate judge’s M&R to which

specific objections are filed. 28 U.S.C. § 636(b). The court does not perform a de novo review

where a party makes only “general and conclusory objections that do not direct the court to a

specific error in the magistrate’s proposed findings and recommendations.” Orpiano v. Johnson,

687 F.2d 44, 47 (4th Cir. 1982). Absent a specific and timely filed objection, the court reviews

only for “clear error,” and need not give any explanation for adopting the M&R. Diamond v.

Colonial Life & Accident Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005); Camby v. Davis, 718 F.2d

198, 200 (4th Cir. 1983). Upon careful review of the record, “the court may accept, reject, or

modify, in whole or in part, the findings or recommendations made by the magistrate judge.” 28

U.S.C. § 636(b)(1).



                                                 2
B.      Analysis

        Defendant objects to the magistrate judge’s determination that count seven is not

duplicitous, arguing that count seven fails to allege: 1) sufficient interdependence among the

alleged co-conspirators and 2) sufficient overlap in nature, time period, and membership of the

alleged conspiracy. Defendant also objects to the magistrate judge’s finding that joinder in count

seven is proper, arguing that count seven fails to allege a substantial identity of facts or participants.

The magistrate judge thoroughly and cogently addressed these arguments in the M&R. (M&R

(DE 482) at 2-9). Upon de novo review, the court adopts the analysis of the M&R. The court

writes separately to address arguments raised in defendant’s objections.

        1.      Duplicity

        “An indictment is duplicitous if it charges two offenses in one count, creating the risk that

a jury divided on two different offenses could nonetheless convict for the improperly fused double

count.” United States v. Robinson, 855 F.3d 265, 269 (4th Cir. 2017) (citations omitted)). In that

event, “a jury would not unanimously agree on the offense that the defendant committed, violating

the defendant’s Sixth Amendment right to a unanimous verdict.” Id. at 269-70 (citing United

States v. Kakos, 483 F.3d 441, 444 (6th Cir. 2007)). Importantly, “[t]he allegation in a single

count of a conspiracy to commit several crimes is not duplicitous, for [t]he conspiracy is the crime,

and that is one, however diverse its objects.” Braverman v. United States, 317 U.S. 49, 54 (1942)

(internal citations and quotations omitted). Therefore, the issue presented by this case is whether

count seven alleges a single conspiracy to commit multiple crimes, or whether it impermissibly

alleges multiple conspiracies.

        “A single conspiracy exists where there is one overall agreement, or one general business

venture.” United States v. Leavis, 853 F.2d 215, 218 (4th Cir.1988) (citations omitted). “Whether



                                                    3
there is a single conspiracy or multiple conspiracies depends upon the overlap of key actors,

methods, and goals.” Id. (citations omitted). In addition, there must be “interdependence among

the alleged coconspirators”, which “is established when the activities of alleged co-conspirators in

one aspect of the charged scheme are necessary or advantageous to the success of the activities of

co-conspirators in another aspect of the charged scheme, or the success of the venture as a whole.”

United States v. Stewart, 256 F.3d 231, 250 (4th Cir. 2001) (citations omitted). “[A] pattern of

mutual cooperation between participating individuals demonstrates the requisite level of

interdependence to support a conspiracy.” Id. at 251 (citing United States v. MacDougall, 790

F.2d 1135, 1146 (4th Cir.1986)).

       Defendant first argues that count seven fails to allege sufficient interdependence among

the alleged co-conspirators. According to defendant, the five “sham” marriages alleged in count

seven existed independently of each other, and the success of one alleged “sham” marriage had no

bearing on the others. Defendant’s argument is unpersuasive for multiple reasons. First, the

success of the alleged marriages allowed the alleged co-conspirators to continue recruiting

potential spouses, and it encouraged others to participate in the alleged scheme, furthering the

alleged conspiracy’s overall goal. Second, count seven alleges the requisite pattern of mutual

cooperation.   Specifically, co-defendant Ebenezer Asane (“Asane”) allegedly solicited an

individual named “S.T.H.” to marry his cousin; thereafter, while defendant was traveling with

S.T.H., defendant cooperated by allegedly stopping his vehicle and instructing S.T.H to go with

co-defendant Asane so that she could marry one of the individual’s in co-defendant Asane’s

vehicle. (2d Superseding Indictment (DE 240) at 20). Moreover, co-defendant Asane cooperated

by allegedly providing a list to co-defendants William Ballard (“Ballard”) and Yemisi Opaso

(“Opaso”), in order to prepare them for their marital interview with United States Citizenship and



                                                 4
Immigration Services. (Id. at 21).      After the interview successfully concluded, co-defendant

Ballard cooperated by allegedly recruiting co-defendant Kevyn Ward (“Ward”), who allegedly

recruited co-defendant Christopher Urquia (“Urquia”) by “pitch[ing] the sham marriage scenario.”

(Id. at 22). Finally, co-defendant Urquia allegedly engaged in a civil marriage ceremony with co-

defendant Solace Kwakye, at which ceremony co-defendant Ward cooperated by serving as a

witness. (Id. at 22-23). These alleged acts evince a pattern of mutual cooperation, sufficiently

establishing interdependence among alleged co-conspirators.

       Next, defendant argues that count seven fails to allege sufficient overlap in the nature, time

period, and membership in the alleged conspiracy. This argument also fails. Regarding nature,

count seven alleges a common objective of “induc[ing] United States citizens to enter into sham

marriages with foreign-born nationals for the purpose of evading the United States immigration

laws and obtaining lawful permanent residence status for otherwise inadmissible foreign-born

nationals.” (Id. at 15). There is sufficient overlap in time period also, where the conspiracy

allegedly began in 2015 and continued through the date of the indictment. (Id.). Defendant’s

argument that the delay between the first alleged sham marriage in 2015 and the second alleged

sham marriage in 2017 evinces separate conspiracies in unpersuasive, where count seven alleges

the conspiracy’s ongoing nature. See Leavis, 853 F.2d at 218 (“Leavis also contends that an eight-

month gap in overt acts by the conspiracy between that importation and the resumption of activities

in the spring of 1986 demonstrates the existence of two separate conspiracies. This argument must

also fail . . . Our focus must be not on the timing of the conspiracy’s operations, but on whether it

functioned as an ongoing unit.”). Finally, there is sufficient overlap in membership, where

defendant’s best friend, co-defendant Asane, allegedly was involved in four of the five marriage

schemes, including the scheme involving defendant and S.T.H.; defendant was allegedly involved



                                                 5
in two of the marriage schemes; and co-defendant Ballard was allegedly involved in two of the

marriage schemes, which also allegedly involved co-defendant Asane.                  (2d Superseding

Indictment (DE 240) at 18-23).

       In sum, the court finds that count seven alleges sufficient interdependence and overlap in

nature, time period, and membership, to present the issue of single or multiple conspiracies to the

jury. See United States v. Urbanik, 801 F.2d 692, 695 (4th Cir. 1986) (“[T]he question whether

the evidence shows a single or multiple conspiracies is for the jury.”); see also United States v.

Berlin, 707 F. Supp. 832, 837 (E.D. Va. 1989) (“[I]f the indictment as drawn would permit the

government to prove a set of facts that would support a finding of one conspiracy, then the

indictment is proper and the decision as to how many conspiracies existed is for the jury.”).

       2.      Misjoinder

       Defendant also argues that count seven constitutes misjoinder. Federal Rule of Criminal

Procedure 8(b) permits joinder of defendants “if they are alleged to have participated in the same

act or transaction, or in the same series of acts or transactions, constituting an offense or offenses.”

Fed. R. Crim. P. 8(b). “Separate acts constituting separate offenses are sufficiently related to be

within the same series if they arise out of a common plan or scheme.” United States v. Porter, 821

F.2d 968, 972 (4th Cir. 1987) (citations omitted). In addition, “[t]here must be a series of acts

unified by some substantial identity of facts or participants.” Id.

       As discussed above, count seven alleges a single conspiracy rather than multiple

conspiracies. However, even assuming it alleges multiple conspiracies, defendant is properly

joined with his co-defendants because there is a substantial identity of facts and participants.

Defendant and his co-defendants allegedly participated in a common scheme involving sham

marriages between foreign born nationals and United States citizen soldiers. (2d. Superseding



                                                   6
Indictment (DE 240) at 15-17). Through these alleged sham marriages, the foreign-born nationals

became lawful permanent residents, while the United States citizen soldiers received marital

benefits such as basic allowance for housing from the United States military. (Id.). And as stated

in more detail above, defendant and his co-defendants allegedly engaged in a pattern of mutual

cooperation in furtherance of the marriage fraud scheme. Therefore, joinder was proper.1

                                               CONCLUSION

        Based on the foregoing, the court ADOPTS the recommendation of the M&R (DE 482)

and DENIES defendant’s motions to dismiss. (DE 442, 443).

        SO ORDERED, this the 3rd day of June, 2021.



                                                     _____________________________
                                                     LOUISE W. FLANAGAN
                                                     United States District Judge




1
        In addition, finding no clear error in the determination in the M&R regarding defendant’s motion to dismiss
count 22, to which defendant does not raise specific objection, the court adopts the analysis of the M&R as to that
motion to dismiss.

                                                        7
